Whitfield, J.
Executions were levied upon merchandise and other property covered by stated alleged liens, and sales were made subject to the liens with notice that purchasers would be required to give bond. The sheriff refused to deliver the property sold to a purchaser unless the purchaser would execute a bond to secure the alleged lienholders. The court ordered the sheriff to deliver the property without first requiring a bond, and the sheriff took writ of error. As the sale was made subject to the liens and as the lienholders were not parties to the proceeding in which the sheriff was ruled to deliver the property to the purchaser without a bond, and as the sheriff should not thus be subjected to responsibility to the lien-holders for not taking a bond to secure the liens, the order requiring the sheriff to deliver the goods to the purchasers without requiring a bond is reversed.
Shackleford, C. J., and Taylor, Cockrell and Hocker, J. J., concur.